DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments

The examiner notes additional art to Asuncion (US 20180084339 A1) which teaches internal and external sensors including pressure sensors on a underwater camera. However Asuncion does not teach the specific connections to the processor as claimed in claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claims and their respective depending claims (1-8) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 1, it is not clear how to read the terms ‘physically separate’ as used in claim 8.  Applicant’s specification does not provide any specific form factor or physical delineation of a 

As per claims 6,7, it is not clear which  acoustic device in parent claim 1 is being referred to when it is broadened to more than one acoustic device.  Applicant should recite additional speakers separately in a manner that further limits the parent claim rather than broadening it.

As per claim 8, it is not clear how to read ‘at least equal to’ because two things are either equal or not equal.

Allowable Subject Matter

Claims 1-8 would be allowable over the prior art of record assuming the 112 issues are resolved without significantly changing the scope of the claims (noting that claim 1 should recite a positive structure detailing the connection between the claimed external sensor, the housing and the processor.  

The present reasons for allowance are as follows:

Percy discloses a pressure regulator comprising 

a valve (part of function 34) (the function of venting the solenoid requires a valve by definition of valve, also the fill valve coupled to the gas source as per claim 21), and
a gas supply 30 fig. 1, each coupled to a processor 40 fig. 3, where each of the valve (via 32 or 34), sensor 36 and supply via 32 are coupled to the processor 40 as shown in Fig. 2), 
a processor (40,46,48) coupled to each of the internal pressure sensor, said valve, and said qas supply ( as shown in Fig. 2)
at least said valve, gas supply and processor disposed within a fluid tight housing 4a (Col 2 lines 65-68, the airtight section), 
said pressure regulator including an external pressure sensor coupled to the processor though the housing (the portion of the differential sensor 36 that responds to the external pressure, coupled to the processor 40 as per fig. 3), 
whereby said pressure regulator (pressure regulator system) is gas coupled (via 32) to an acoustic device 14 disposed underwater (as per the abstract), 
said acoustic device contained within a pressure sealed and fluid tight container formed by 4a which is airtight, 
said pressure regulator is a closed active system for removing gas from the container to the gas supply or supplying the gas from the gas supply to the container to regulate the pressure in the container (the pressure is regulated by removing gas or supplying gas from the gas supply per 32,34 in fig. 3, where since the air supply is within the air tight system, where the air tank is part of the airtight/waterproof chamber, the system is a closed system).

However, Percy does not disclose:

The external pressure sensor is physically separate from the internal pressure sensor, the external pressure sensor beinq external to the housinq and coupled electrically to the processor though the housing.


While multiple external and internal sensors in an underwater speaker are taught by Asuncion, the combination of Percy and Asuncion does not disclose the specific processor coupling to the various elements, where the processor is defined relative to the other elements shown in applicant’s fig. 1.

Response to Arguments

The submitted arguments have been considered but are moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
February 3, 2021